           Case 2:20-mj-00704-BNW Document 16
                                           13 Filed 10/23/20
                                                    10/20/20 Page 1 of 2
                                                                       4


 1   TODD M. LEVENTHAL, ESQ.
     Nevada Bar No: 008543
 2
     California Bar No: 223577
 3   LEVENTHAL & ASSOCIATES, PLLC.
     626 S. Third St.
 4   Las Vegas, Nevada 89101
 5   leventhalandassociates@gmail.com
     (702) 472-8686 – office
 6   (702) 472-8685 – fax
     Attorney for Defendant
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF NEVADA
10
11   THE UNITED STATES OF AMERICA,

12                  Plaintiff,                        Case No. 2:20-mj-0704-BNW
13             v.                                    STIPULATION AND ORDER
14
     KELTON KAREEN SIMON,
15
16                  Defendant.

17
18             IT IS HEREBY STIPULATION AND AGREED by and between
19   KIMBERLY SOKOLICH, Assistant United States attorney, counsel for the
20   Government, and TODD M. LEVENTHAL, ESQ., counsel for Defendant
21   KELTON KAREEN SIMON, per the recommendation of pre-trial services, that
22   Defendant’s condition of release be modified to remove the requirement that
23   Defendant report to the U.S. Pre-Trial Services Office (condition 51, 51B, 52,52D,
24   53,54). This modification does not affect the other remaining conditions still in
25   effect.
26             DATED: October 20, 2020
            /s/ Todd M. Leventhal                         /s/ Kimberly Sokolich
     Attorney for Defendant Kelton Kareen Simon    Assistant United States Attorney
           Case 2:20-mj-00704-BNW Document 16
                                           13 Filed 10/23/20
                                                    10/20/20 Page 2
                                                                  3 of 2
                                                                       4


 1
 2   TODD M. LEVENTHAL, ESQ.
     Nevada Bar No: 008543
 3
     California Bar No: 223577
 4   LEVENTHAL & ASSOCIATES, PLLC.
     626 S. Third St.
 5   Las Vegas, Nevada 89101
 6   leventhalandassociates@gmail.com
     (702) 472-8686 – office
 7   (702) 472-8685 – fax
     Attorney for Defendant
 8
 9
                             UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
12   THE UNITED STATES OF AMERICA,

13                   Plaintiff,                          Case No. 2:20-mj-0704-BNW
14             v.                                                  ORDER
15
     KELTON KAREEN SIMON,
16
17                   Defendant.

18
19             Based on the pending Stipulation of the parties, and good cause appearing
20   the Stipulation is hereby GRANTED.
21             IT IS HEREBY ORDERED, per the recommendation of pre-trial services,
22   that the Defendant’s conditions of release be modified to remove the requirement
23   that Defendant report to the U.S. Pre-Trial Services Office (condition 51, 51B,
24   52,52D, 53,54).
25             This modification does not affect the other remaining conditions still in
26   effect.                                      IT IS SO ORDERED
               DATED: October 20, 2020            DATED: 6:22 pm, October 23, 2020
                                                _____________________________
                                                MAGISTRATE JUDGE
     Respectfully Submitted:
                                                  BRENDA WEKSLER
               /s/ Todd M. Leventhal              UNITED STATES MAGISTRATE JUDGE
                                                   3
